UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1675


PAT J. HERLAN, d/b/a Almost Heaven WV Realty, WV Real Estate
Broker, Inc.,

                Debtor - Appellant,

           v.

TIMBERLINE FOUR SEASONS RESORT, INC.; LONG RUN REALTY, INC.,

                Movants – Appellees,

     and

UNITED STATES TRUSTEE,

                Trustee,



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00016-JPB; 2:09-bk-02665)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Stahl, STAHL ZELLOE, P.C., Fairfax, Virginia, for
Appellant. Frank P. Bush, Jr., THE LAW OFFICE OF FRANK P. BUSH,
JR., Elkins, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Pat   J.    Herlan      appeals   the   district   court’s     order

affirming the bankruptcy court’s order directing her to turn

over a number of vacation home rental contracts to Timberline

Four Seasons Resort, Inc.          We have reviewed the record included

on appeal, as well as the parties’ briefs, and have found no

error.     Accordingly, we affirm for the reasons stated by the

district court.       In re Pat Herlan, Nos. 2:10-cv-00016-JPB; 2:09-

bk-02665   (N.D.W.     Va.   May   17,   2010).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                         3